UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7046



ARTHUR L. STEPHENSON,

                                             Petitioner - Appellant,

          versus


MARTHA A. WANNAMAKER, Warden;      CHARLES    M.
CONDON, Attorney General,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-00-1266-3-25BC)


Submitted:   September 5, 2002        Decided:     September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur L. Stephenson, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur L. Stephenson seeks to appeal the district court’s

judgment denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

conclude on the reasoning of the district court that Stephenson has

not made a substantial showing of the denial of a constitutional

right. See Stephenson v. Wannamaker, No. CA-00-1266-3-25BC (D.S.C.

July 8, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2